Case 1:19-cv-04355-VM-GWG Document 875 Filed 04/09/21 Page 1 of 9



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 -----------------------------------X
 UNITED STATES SECURITIES AND       :
                                                         4/9/2021
 EXCHANGE COMMISSION,               :
                                    :
                Plaintiff,          :
                                    :    19 Civ. 4355 (VM)
      - against -                   :
                                    :
 COLLECTOR’S COFFEE INC., et al.,   :    DECISION AND ORDER
                                    :
                Defendants.         :
 -----------------------------------X
 VICTOR MARRERO, United States District Judge.

         In May 2019, the United States Securities and Exchange

 Commission    (“SEC”)   brought   civil   fraud   charges   against

 Mykalai Kontilai (“Kontilai”) and Collectors Coffee, Inc.

 (“CCI,” and collectively with Kontilai, “Defendants”). The

 matter was referred to Magistrate Judge Gorenstein to oversee

 general pretrial issues, including scheduling, discovery,

 nondispositive pretrial motions, and settlement. (See Dkt.

 No. 51.) The Court now has before it six separate objections

 to four of Magistrate Judge Gorenstein’s orders on various

 issues. (See “Objections,” Dkt. Nos. 773, 778, 796, 797, 850,

 861.)

         This Order assumes familiarity with Judge Gorenstein’s

 orders on these matters. (See Dkt Nos. 746, 768, 769, 836.)




                                   1
Case 1:19-cv-04355-VM-GWG Document 875 Filed 04/09/21 Page 2 of 9



 For the reasons discussed below, Defendants’ Objections are

 DENIED.

                         I.     STANDARD OF REVIEW

      A     magistrate   judge’s    order      granting   or   denying   a

 nondispositive motion may be overturned only if it “is clearly

 erroneous or is contrary to law.” Fed. R. Civ. P. 72(a). “An

 order is ‘clearly erroneous’ when the entire evidence leaves

 the district court ‘with the definite and firm conviction

 that a mistake has been committed.’” Nike, Inc. v. Wu, 349 F.

 Supp. 3d 346, 353 (S.D.N.Y. 2018) (quoting FDIC v. Providence

 Coll., 115 F.3d 136, 140 (2d Cir. 1997)). “An order is

 ‘contrary to law’ when it fails to apply or misapplies

 relevant statutes, case law or rules of procedure.” Id.

 (internal quotation marks omitted). “[M]agistrate judges are

 afforded     broad   discretion         in   resolving   nondispositive

 disputes and reversal is appropriate only if their discretion

 is abused.” Winfield v. City of New York, No. 15 Civ. 5236,

 2017 WL 5054727, at *2 (S.D.N.Y. Nov. 2, 2017) (internal

 quotation    marks   and     citation    omitted).   “Thus,   the   party

 seeking to overturn a magistrate judge’s decision carries a

 heavy burden.” David v. Weinstein Co. LLC, No. 18 Civ. 5414,

 2020 WL 4042773, at *3 (S.D.N.Y. July 17, 2020) (internal

 quotation marks and alterations omitted). “Matters concerning

 discovery generally are considered ‘nondispositive’ of the

                                     2
Case 1:19-cv-04355-VM-GWG Document 875 Filed 04/09/21 Page 3 of 9



 litigation.” Thomas E. Hoar, Inc. v. Sara Lee Corp., 900 F.2d

 522, 525 (2d Cir. 1990); accord Weinstein, 2020 WL 4042773,

 at *3.

                            II.    DISCUSSION

 A.   PROTECTIVE ORDER

      First, the Court will address Defendants’ objections

 (see Dkt. Nos. 773, 778) to Judge Gorenstein’s grant of a

 protective order (see Dkt. Nos. 746, 773-1). The Court finds

 that both objections suffer from procedural deficiencies.

 Kontilai’s   objection    is    outside   the   fourteen-day   window

 provided to object to a magistrate judge’s ruling and is

 therefore untimely. See Fed. R. Civ. P. 72(a). CCI’s objection

 ignores the Court’s Individual Practices with respect to page

 limits, and CCI made no application to this Court to exceed

 the mandated page limits. See Lue v. JP Morgan Chase & Co.,

 768 F. App’x 7, at *8-9 (2d Cir. 2019). Thus, on these bases,

 both objections are stricken.

      Regardless, the objections are meritless. While CCI

 makes arguments as to issues of fundamental fairness and

 apparently   quibbles    with    the   SEC’s    original   arguments,

 nowhere   does   CCI   explain   how   Judge    Gorenstein’s   ruling

 misapplied any legal standards or misapprehended any material

 facts. Despite its length, CCI’s objection remarkably barely

 engages with Judge Gorenstein’s ruling at all. A careful

                                    3
Case 1:19-cv-04355-VM-GWG Document 875 Filed 04/09/21 Page 4 of 9



 review     of    Judge     Gorenstein’s     order    shows     he    properly

 evaluated the motion under the relevant discovery rules and

 exercised       reasonable    discretion     in     denying    the    motion.

 Kontilai’s objection suffers the same deficiencies.

         Thus, for the reasons detailed above, both CCI’s and

 Kontilai’s objections are stricken. Even if they were not

 stricken, because neither objection demonstrates how Judge

 Gorenstein’s order was clearly erroneous or contrary to law,

 both objections are meritless.

 B.      TEMPORARY RESTRAINING ORDER

         Next, Defendants object to Judge Gorenstein’s order (see

 Dkt. No. 769) directing that the May 14, 2019 Temporary

 Restraining Order (“TRO”) remain in effect. (See Dkt. No.

 797.)     Here    again,     Defendants’    contentions       are    entirely

 meritless.

         Judge Gorenstein’s order simply reaffirmed what the

 parties had already agreed upon: the TRO is to remain in place

 until an adjudication on the merits of the SEC’s motion for

 a preliminary injunction. After the SEC filed a renewed motion

 for   a   preliminary       injunction,    the    parties     stipulated    to

 continue     the    asset    freeze   and    other     relief       previously

 obtained -- in other words, the TRO. (See Dkt. No. 175, at

 1.) To date, no adjudication of the SEC’s motion for a

 preliminary injunction has occurred. Thus, by Defendants’ own

                                       4
Case 1:19-cv-04355-VM-GWG Document 875 Filed 04/09/21 Page 5 of 9



 consent, the TRO remains in effect.

      Defendants’     argument    that   the    stipulated    relief

 constituted an adjudication on the merits is without basis in

 fact and belied by the express terms of the stipulation. The

 objection is therefore overruled.

 C.   DISCOVERY SANCTIONS

      Next, Kontilai twice objects to Judge Gorenstein’s order

 regarding discovery sanctions (see Dkt. No. 768), first to

 the original order on sanctions and then to the order denying

 reconsideration of the original order. (See Dkt. Nos. 796,

 850.) As an initial matter, the Court will not consider

 Kontilai’s objection to the original order (Dkt. No. 796),

 because he simultaneously sought reconsideration of that

 order from Judge Gorenstein. That reconsideration might have

 granted the relief Kontilai sought by objecting, or rendered

 moot objections Kontilai made to the original order (as indeed

 is the case here). Kontilai cannot proceed along parallel

 tracks, which might result in disparate rulings and increased

 inefficiencies, and instead either must object pursuant to

 Rule 72 or seek reconsideration, not both.

      As to his objection to Judge Gorenstein’s order denying

 reconsideration, this objection is again meritless. Kontilai

 essentially complains that Judge Gorenstein erred by assuming

 that two sets of responses to the SEC’s Requests for Admission

                                  5
Case 1:19-cv-04355-VM-GWG Document 875 Filed 04/09/21 Page 6 of 9



 (“RFA”) were duplicative when in fact they were not. In

 Kontilai’s     telling,       Judge     Gorenstein        ordered     the    RFAs

 admitted solely because of this misapprehension.

         The record tells a different story. First, the Court

 notes that any error by Judge Gorenstein was of Kontilai’s

 own making, and Judge Gorenstein was fair to assume the

 responses      were     in     fact         duplicative       based    on    the

 representations made by Defendants. Further, as explained

 explicitly       in       Judge       Gorenstein’s            order     denying

 reconsideration, the original order did not rest entirely on

 Judge     Gorenstein’s       assumption        that    the    responses      were

 duplicative.          Judge         Gorenstein         acknowledged           the

 misapprehension, stated “the ‘duplication’ premise . . . for

 purposes of this Order . . . no longer applies,” and noted

 the     alternative    grounds        which     made    the     imposition    of

 sanctions nonetheless appropriate. (See Dkt. No. 823, at 3.)

 Kontilai simply ignores this explanation and has failed to

 make     any   argument      with     respect     to    Judge     Gorenstein’s

 alternative      grounds.         Given       that     Judge      Gorenstein’s

 alternative      bases        for     sanctions        remain       essentially

 unchallenged, Kontilai’s objections are denied.

 D.      MOTION TO QUASH

         Kontilai objects to Judge Gorenstein’s order (Dkt. No.

 836) striking certain of Defendants’ affirmative defenses.

                                         6
Case 1:19-cv-04355-VM-GWG Document 875 Filed 04/09/21 Page 7 of 9



 (See Dkt. No. 861.) Kontilai has also moved Judge Gorenstein

 for reconsideration of that Order (see Dkt. No. 858), a motion

 Judge Gorenstein has now denied (see Dkt. No. 862). For the

 reasons discussed above, the Court will not consider this

 objection while Kontilai has simultaneously filed a motion

 for   reconsideration.     Instead      Kontilai   can     file    a     new

 objection, pursuant to the procedure described below, if he

 still believes he can make a nonfrivolous objection to Judge

 Gorenstein’s    order     denying       reconsideration.     Kontilai’s

 objection to the original order is dismissed as moot.

                III. DEFENDANT’S LITIGATION CONDUCT

       Defendants in this matter have now filed ten separate

 objections to Judge Gorenstein’s rulings since the matter was

 reassigned to this Court in December of 2020. None of the

 objections have been meritorious, and the vast majority have

 been lengthy, scattershot missives that do little to advance

 their cause. The Court notes that such filings are not

 effective   pieces   of   advocacy      and   demonstrate   a     lack    of

 judgment on behalf of the lawyers involved, as well as a

 patent disregard for the Court’s time. See, e.g., United

 States v. Mahoney, 247 F.3d 279, 282 (D.C. Cir. 2001).

       As the Court previously warned, Defendants’ approach to

 objections in this matter is antithetical to the efficiencies

 that Rule 72 attempts to set up. At this point, it is fair to

                                     7
Case 1:19-cv-04355-VM-GWG Document 875 Filed 04/09/21 Page 8 of 9



 assume Defendants know as much, and in fact it appears clear

 that   injecting    inefficiency         into    the   process    is   indeed

 Defendants’ very objective. Defendants’ conduct with respect

 to objections is a continuation of what is becoming a well-

 documented litigation strategy to delay this matter and run

 up costs wherever possible.

        Because Defendants have demonstrated an inability to use

 the Rule 72 objection process as intended, the Court will

 require    that    if   Defendants’       wish    to   make    any     further

 objections to Judge Gorenstein’s orders, they must first

 submit a two-page letter to the Court describing the basis

 for the objection and the need, if any, for further briefing.

 This is, of course, not an invitation for the Defendants to

 continue to waste the Court’s time with frivolous motions.

                                IV.       ORDER

        For the reasons stated above, it is hereby

        ORDERED that Defendants’ objections (Dkt. Nos. 773, 778,

 796, 797, 850, 861) to Magistrate Judge Gorenstein’s rulings

 on those matters are DENIED; and it is further

        ORDERED that to the extent Defendants wish to file Rule

 72 objections to nondispositive rulings issued in magistrate

 court in the future, they must submit a two-page letter to

 this   Court   explaining    the     basis       for   any    objection   and



                                      8
Case 1:19-cv-04355-VM-GWG Document 875 Filed 04/09/21 Page 9 of 9



 requesting leave to file full briefing. Any party may respond

 to such a letter via two-page letter within one week.

 SO ORDERED.

 Dated: New York, New York
        09 April 2021




                                  9
